Citation Nr: 1518271	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran had a Central Office hearing before the undersigned in June 2012.  A transcript of those proceedings is associated with the Veteran's file.

In February 2014, the Board remanded the issue on appeal for additional development, to include an addendum opinion and outstanding treatment records.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDING OF FACT

A July 2014 rating decision granted service connection for sleep apnea.


CONCLUSION OF LAW

The Board lacks jurisdiction over the claim for service connection for sleep apnea because that claim has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for service connection for sleep apnea was granted in a rating decision issued by the RO in July 2014.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2014).  Here, as a result of the RO's action, there no longer remains a case or controversy with respect to this claim.  Therefore, the Board lacks jurisdiction over this issue because it has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Therefore, dismissal of this claim is warranted.


ORDER

The appeal as to the claim for service connection for sleep apnea is moot, and the claim is dismissed for lack of jurisdiction.




____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


